Citation Nr: 1822192	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-30 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to March 1976, including service in the Republic of Vietnam.  He died in March 1986.  The appellant is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that new and material evidence was not received to reopen a previously denied claim of service connection for the cause of the Veteran's death.  As set forth above, the appellant's claim is in the jurisdiction of the RO in Milwaukee, Wisconsin.

In January 2015, the appellant testified before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's VA claims folder.  


FINDINGS OF FACT

1.  Service connection for the cause of the Veteran's death was denied previously in final rating decisions dated in March 1986, August 1989, May 1994, and June 1997, as well as in final Board decisions dated in May 1987, July 1998, and November 2007.  

2.  In an April 2011 decision, the RO denied the appellant's request to reopen the previously denied claim for entitlement to service connection for the cause of the Veteran's death.  Although the appellant was notified of the RO's determination and her appellate rights in an April 2011 letter, she did not appeal nor was new and material evidence received within one year of the issuance of that decision.

3.  In July 2012, the appellant filed a request to reopen the claim for entitlement to service connection for the cause of the Veteran's death.

4.  The evidence received since the last final April 2011 rating decision is duplicative, cumulative, or does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2011 rating decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C. § 7105(c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to warrant reopening of the previously denied claim of service connection for the cause of the Veteran's death.  38 U.S.C. §§ 5107, 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Factual Background

As set forth above, service connection for the cause of the Veteran's death was denied previously in final rating decisions dated in March 1986, August 1989, May 1994, and June 1997, as well as in final Board decisions dated in May 1987, July 1998, and November 2007.  

The evidence of record at the time of the prior denials included the Veteran's death certificate which showed that he died in March 1986 of hepatic encephalopathy due to or as a consequence of liver metastasis due to or as a consequence of colon adenocarcinoma.  No autopsy was performed.

The record showed that at the time of the Veteran's death, service connection had been established for second degree burn scars, evaluated as 20 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; hypertension, evaluated as 10 percent disabling; and tinea pedis, high frequency hearing loss, and chronic tonsillitis, each evaluated as noncompensably disabling.

Of record at the time of the prior final decisions were the Veteran's service treatment records which contain no indication of hepatic encephalopathy, carcinoma or other condition of the liver or colon.  The post-service record on appeal included a March 1986 VA medical opinion indicating that there was no relationship between any of the Veteran's service connected disabilities and the condition which caused his death, adenocarcinoma of the colon.  The record also contained VA clinical records of the Veteran's medical treatment which were negative for any indication that the causes of the Veteran's death were related to to any injury, disease or event in service, including Agent Orange exposure, or that the Veteran developed a condition proximately due to or the result of service-connected disability, or that a service-connected disability contributed substantially or materially to the conditions causing death.  

The record before VA at the time of the prior determinations also contained the appellant's contentions to the effect that the Veteran's death was due to Agent Orange exposure and that he developed soft tissue sarcoma, non-Hodgkin's lymphoma, multiple myeloma and diabetes secondary to Agent Orange exposure, and that those conditions contributed to the Veteran's death.

In June 2010, the appellant again requested reopening of her claim of service connection for the cause of the Veteran's death.  In support of her request, she submitted Internet articles relating to Agent Orange.  After considering the additional evidence, the RO determined that it was not new and material sufficient to reopen the claim for service connection for the cause of the veteran's death.  The appellant was duly notified of the RO's determination and her appellate rights in an April 2011 letter, but she did not appeal within the applicable time period, nor was new and material evidence received in the year following notification of the decision.  

In July 2012, the appellant filed her most recent request to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  In support of her request, she submitted a copy of the Veteran's death certificate.  She also submitted a statement in September 2013 indicating that she did not have any additional evidence to submit but that the Veteran had received VA treatment at the Jackson VA Medical Center.  The RO, however, noted that the Veteran had died in March 1986 and that VA treatment records pertaining to his treatment had been previously obtained and considered at the time of the prior denials.  

In a September 2013 letter, the RO advised the appellant that no new and material evidence had been received to reopen the claim for service connection for the cause of the Veteran's death.  The appellant appealed the RO's determination, arguing that she was entitled to compensation because her husband's death was due to his exposure to Agent Orange in Vietnam.  

In connection with her appeal, the appellant testified at a hearing at the RO in January 2015.  She reiterated her belief that the Veteran's service-connected diabetes mellitus and hypertension contributed to the his death, that he had had several other illnesses related to Agent Orange exposure in Vietnam such as soft tissue cancer and other cancers all over his body, and that his death was related to his exposure to Agent Orange in Vietnam.  


Applicable Law

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. § 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

To establish service connection for the cause of a Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, a causal connection must be shown.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

As set forth above, in an April 2011 rating decision, the RO determined that no new and material evidence had been received to reopen the claim for service connection for the cause of the veteran's death.  Although she was duly notified of the decision and her appellate rights in an April 2011 letter, the appellant did not appeal this decision nor was new and material evidence received within one year.  Thus, the RO's decision is final and not subject to revision on the same factual basis.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.  

In this appeal, the appellant now seeks to reopen her claim for service connection for the cause of the veteran's death.  As noted above, despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).   

The Board has reviewed the entire record, with particular attention to the additional evidence received since the last final determination in April 2011.  The additional evidence includes statements from the appellant, including her January 2015 hearing testimony, in which she reiterated her contentions regarding the nexus between the Veteran's service-connected diabetes mellitus, hypertension, and Agent Orange exposure, and the cause of the veteran's death.  The Board finds that the appellant's contentions and hearing testimony, even when presumed to be credible, do not provide a basis upon which to reopen the claim, as they are cumulative of contentions and statements previously considered by the RO at the time of the last final rating decision referenced above.  As her recent statements and testimony contain essentially the same contentions as those which were previously considered, they are not new evidence.  See e.g. Reid v. Derwinski, 2 Vet. App. 312 (1992).  

Finally, the Board notes that the additional evidence received includes copies of the appellant's death certificate.  Under 38 C.F.R. § 3.156(a), evidence which is merely duplicative of evidence already in the record cannot be considered "new" for purposes of reopening a claim.  Thus, this evidence is not new and material and cannot serve to reopen the claim.

For these reasons, the Board finds that the additional evidence received is not new and material within the meaning of 38 C.F.R. § 3.156(a).  Consequently, the Board finds that the claim for service connection for the cause of the Veteran's death is not reopened.


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


